Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant’s election without traverse of Group II [device claim], Species III, FIGS. 4-5, claims 1-16 and 31-34 in the reply filed on 06/24/2022 is acknowledged.
Claim Objections
Claims 18-21 should be label as (Withdrawn-Original) because they are depended on the claim 17 (Withdrawn-Currently Amended).  Appropriate correction is required.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.
(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.


Claim(s) 1-16 is/are rejected under 35 U.S.C. 102(a)(1)-(2) as being anticipated by SUN (Pub. No.: US 2020/0194447).
Re claim 1, SUN teaches a microelectronic device, comprising: 
a first deck structure comprising alternating conductive structures (333, Fig. 10, ¶ [0060]) and insulating structures (450, Fig. 7, [0072]) arranged in tiers, each of the tiers individually comprising one of the conductive structures and one of the insulating structures; 
a second deck structure (1384/1488/1590/1694, Figs. 10-16, [0122]-[0127]) vertically overlying the first deck structure and comprising additional tiers of the conductive structures and insulative structures; 
a staircase structure (of Fig. 16A) within the first deck structure and having steps comprising edges of the tiers; 
a dielectric material (1488, Fig. 14, [0123]) covering the steps of the staircase structure and extending through the first deck structure; and 
a liner material (664 for claims 1-3 or 768 for claims 4-11) interposed between the steps of the staircase structure and the dielectric material and terminating at an inter-deck region between the first deck structure and the second deck structure.
Re claim 2, SUN teaches the microelectronic device of claim 1, wherein the liner material comprises one or more of silicon nitride, an oxynitride, carbon doped silicon nitride, silicon carbon nitride, carbon doped silicon oxynitride, polysilicon, aluminum oxide, hafnium oxide, zirconium oxide, magnesium oxide, calcium oxide, cerium oxide, titanium nitride, tantalum nitride, and tungsten nitride (664, [0110]).
Re claim 3, SUN teaches the microelectronic device of claim 1, wherein the liner material comprises silicon nitride (664, [0110]).
Re claim 4, SUN teaches the microelectronic device of claim 1, further comprising an additional liner material (664) between the liner material (768) and the steps of the staircase structure.
Re claim 5, SUN teaches the microelectronic device of claim 4, wherein the additional liner material comprises silicon dioxide (664, [0110]).
Re claim 6, SUN teaches the microelectronic device of claim 4, wherein the additional liner material (664, [0110]) extends from the steps of the staircase structure to an upper portion of the second deck structure (1384/1488/1590/1694).
Re claim 7, SUN teaches the microelectronic device of claim 4, wherein the additional liner material (644) terminates at the inter-deck region (right at bottommost region occupied by opening 1592).
Re claim 8, SUN teaches the microelectronic device of claim 1, further comprising electrically conductive contact structures (1694, [0127]) extending through the dielectric material (1488) and contacting (right at bottommost region occupied by opening 1592) the steps of the staircase structure.
Re claim 9, SUN teaches the microelectronic device of claim 1, further comprising an additional staircase structure within the second deck structure (staircase to the right via to the left of Fig. 3).
Re claim 10, SUN teaches the microelectronic device of claim 9, further comprising an additional liner material comprising a nitride material (664, [0110]) covering additional steps of the additional staircase structure.
Re claim 11, SUN teaches the microelectronic device of claim 1, wherein the liner material (768) extends substantially vertically from one of the steps of the staircase structure to the inter-deck region (right at bottommost region occupied by opening 1592).
Re claim 12, SUN teaches a microelectronic device, comprising: 
a conductive stack structure (331-1/333-2/333-3) vertically overlying a source structure (244, Fig. 3, [0061]) and comprising alternating conductive structures and insulative structures (450, Fig 6) arranged in tiers, the conductive stack structure comprising: 
a first deck structure (333/450); and 
a second deck structure (1384/1488/1590/1694, Figs. 10-16, [0122]-[0127]) vertically overlying the first deck structure; 
strings of memory cells (340, Fig. 9, [0061]) vertically extending through the conductive stack structure; 
stair step structures (of Fig. 16A) within the first deck structure and having steps comprising lateral ends of the tiers; and 
a liner material (664+768 of Fig. 15) on the steps of the stair step structures, a thickness of the liner material decreasing with an increasing distance from the source structure (344 of Fig. 3).
Re claim 13, SUN teaches the microelectronic device of claim 12, wherein the liner material comprises silicon nitride (664+768 of Fig. 15, [0110]).
Re claim 14, SUN teaches the microelectronic device of claim 12, wherein the liner material (664+768) terminates at an inter-deck region between the first deck structure (333/450) and the second deck structure (1384/1488/1590/1694).
Re claim 15, SUN teaches the microelectronic device of claim 12, wherein the liner material (664+768) extends over the steps of the stair step structures and vertically extending sidewalls of the second deck structure (1384/1488/1590/1694) defining openings in the second deck structure.
Re claim 16, SUN teaches the microelectronic device of claim 12, further comprising additional stair step structures (said two stair steps at the topmost) within the second deck structure (1384/1488/1590/1694).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claim(s) 31-34 is/are rejected under 35 U.S.C. 103 as being unpatentable over Tessariol (Patent No.: US 9941209) filed in the IDS on 05/10/2022 in view of SUN.
Re claim 31, Tessariol, FIGS. 2 and 10 teaches an electronic system, comprising: 
an input device (404); 
an output device (406); 
a processor device (402) operably coupled to the input device and the output device; and 
a memory device (401, col. 2, lines 45-49) operably coupled to the processor device and comprising at least one microelectronic device. 
Tessariol fails to teach the at least one microelectronic device comprising: 
first stair step structures within a first deck structure comprising tiers of alternating conductive structures and insulative structures; 
second stair step structures within a second deck structure vertically overlying the first deck structure; and 
a nitride liner material adjacent the steps of the first stair step structures, a region between the first deck structure and the second deck structure free of the nitride liner material.
SUN teaches the at least one microelectronic device comprising: 
first stair step structures within a first deck structure comprising tiers of alternating conductive structures and insulative structures (333/450); 
second stair step structures within a second deck structure (1384/1590/1694) vertically overlying the first deck structure; and 
a nitride liner material (664+768) adjacent the steps of the first stair step structures, a region (1488, [0124]) between the first deck structure and the second deck structure free of the nitride liner material.
It would have been prima facie obvious to one of ordinary skill in the art at the time the invention was made to include the above said teaching for the purpose of forming the interconnection structure which connected to the external device as taught by SUN, [0005]. 
Re claim 32, in the combination, SUN teaches the electronic system of claim 31, further comprising a dielectric material (1488) extending through the second deck structure (1384/1590/1694) and overlying the nitride liner material (664+768).
Re claim 33, in the combination, SUN teaches the electronic system of claim 32, wherein the nitride liner material (664+768) is between the tiers of the second deck structure (1384/1590/1694) and the dielectric material (1488), the nitride liner material having a greater thickness adjacent the steps of the second deck structure than along vertically extending sidewalls of openings within the second deck structure.
Re claim 34, SUN differs from the claim invention by not disclosing wherein the nitride liner material has a thickness within a range from about 200 Ǻ to about 1,000 Ǻ.
However, Applicant has not disclosed that the ranges are for particular unobvious purpose, produce an unexpected result, or are otherwise critical. Therefore, It would have been obvious to one having ordinary skill in the art at the time the invention was made to include the above said teaching, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art.  In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955) (Claimed process which was performed at a temperature between 40°C and 80°C and an acid concentration between 25% and 70% was held to be prima facie obvious over a reference process which differed from the claims only in that the reference process was performed at a temperature of 100°C and an acid concentration of 10%.); see also Peterson, 315 F.3d at 1330, 65 USPQ2d at 1382 ("The normal desire of scientists or artisans to improve upon what is already generally known provides the motivation to determine where in a disclosed set of percentage ranges is the optimum combination of percentages."); In re Hoeschele, 406 F.2d 1403, 160 USPQ 809 (CCPA 1969) (Claimed elastomeric polyurethanes which fell within the broad scope of the references were held to be unpatentable thereover because, among other reasons, there was no evidence of the criticality of the claimed ranges of molecular weight or molar proportions.). For more recent cases applying this principle, see Merck & Co. Inc. v. Biocraft Laboratories Inc., 874 F.2d 804, 10 USPQ2d 1843 (Fed. Cir.), cert. denied, 493 U.S. 975 (1989); In re Kulling, 897 F.2d 1147, 14 USPQ2d 1056 (Fed. Cir. 1990); and In re Geisler, 116 F.3d 1465, 43 USPQ2d 1362 (Fed. Cir. 1997).
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TONY TRAN whose telephone number is (571)270-1749. The examiner can normally be reached Monday-Friday, 8AM-5PM, EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kimberly Rizkallah can be reached on 571-272-2402. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/TONY TRAN/Primary Examiner, Art Unit 2894